Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to techniques for encoding and decoding a channel in a communication system.
The prior art of record (in particular R1-1711344 “LDPC Coding chain”, R1-1709856 “On design and performance of NR eMBB LDPC Code”, and Ye et al. (US 20200235759)) does not disclose or suggest, with respect to claim 1, the combination of elements consisting of: a transmitting device configured for low density parity check (LDPC) encoding by identifying a code rate based on a modulation and coding scheme (MCS) index; identifying a size of a transport block; identifying one of a first base matrix or a second base matrix as a base matrix based on the size of the transport block and the code rate; identifying a parity check matrix based on the base matrix; and performing the LDPC encoding of at least one code block corresponding to the transport block based on the parity check matrix, wherein, in case that the size of the transport block is larger than a first value and smaller than or equal to a second value, the first base matrix is identified as the base matrix in case that the code rate is larger than a third value, and the second base matrix is identified as the base matrix in case that the code rate is smaller than or equal to the third value, wherein, in case that the size of the transport block is larger than the second value, the first matrix is identified as the base matrix in case that the code rate is larger than a fourth value, and the second matrix is identified as the base matrix in case that the code rate is smaller than or equal to the fourth value, and wherein the second value is larger than the first value and the fourth value is smaller than the third value. 
Independent claim 1 is allowed because it comprises a particular combination of elements, which is neither taught nor suggested by the prior art of record, and for the reasons recited by Applicant in the Remarks filed 10/22/2021.
The same reasoning applies to independent claims 5, 9, and 13 mutatis mutandis.  Accordingly, claims 1-15 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al. (US 20210013901), “PROCESSING METHOD AND DEVICE FOR QUASI-CYCLIC LOW DENSITY PARITY CHECK CODING.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413